DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response Non-Final filed  08/22/2022. 
The status of the Claims is as follows:
Claims 8, 28, 29, 41-48 have been cancelled;
Claims 1-7, 10-27 and 30-40 are pending and have been examined. 

Election/Restrictions
4.  Claims 21-27 and 30-40 allowable. Claims 1-7 and 10-20, previously withdrawn from
consideration as a result of a restriction requirement, requires all the limitations of an allowable
claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement
between Invention I drawn to an Apparatus for forming a cigarette filter rod and Invention
II drawn to a Method of forming a filter rod, as set forth in the Office action mailed on
03/18/2021, is hereby withdrawn and Claims 1-7 and 10-20 are hereby rejoined and fully
examined for patentability under 37 CFR 1.104. 

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7,  10-27 and 30-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “releasing unit” invokes 112f however the specification pages 5 and 21 as well as Fig. 1 appear to be silent to the structure which performs the claimed function.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-27 and 30-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “releasing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-7 and 10-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed releasing unit configured to one of dissolve, disintegrate, and degrade the carrier to release the microcapsule objects therefrom in conjunction with the limitations recited in Claim 21.

Andresen US 20090288667 teaches an apparatus for forming a cigarette filter rod member that
includes an insertion unit to insert a carrier (55) carrying an adsorbent material (50) where the
carrier material may be dissolved, disintegrated, degraded or otherwise destroyed in situ so as to release and/or disperse or otherwise expose the adsorbent material (50) into the filter rod. (par 44)

Andressen teaches a carrier (55) in the form of a pellet or microcapsule (par 38) inserted directly into the filter rod by an insertion unit (214), and for the dissolution of the carrier/capsule to take place during the usage of the cigarette. Where the Instant Application claims a carrier that carries capsules and a releasing unit to release the capsules from the carrier prior to the capsules being inserted into the filter rod.

The Prior Art does not teach releasing unit configured to one of dissolve, disintegrate, and
degrade the carrier to release the microcapsule objects therefrom

Claims 21-27 and 30-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed releasing the microcapsule objects from the carrier includes one of dissolving, disintegrating, and degrading the carrier to release the microcapsule objects therefrom in conjunction with the limitations recited
in Claim 21.

Andressen teaches a carrier (55) in the form of a pellet or microcapsule (par 38) inserted directly into the filter rod by an insertion unit (214), and for the dissolution of the carrier/capsule to take place during the usage of the cigarette. Where the Instant Application claims a carrier that carries capsules and releasing the capsules from the carrier prior to the capsules being inserted into the filter rod.

The Prior Art does not teach releasing the microcapsule objects from the carrier includes one of
dissolving, disintegrating, and degrading the carrier to release the microcapsule objects
therefrom.

Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member in conjunction with the limitations recited in Claim 32.
The Prior Art does not teach engaging the microcapsule objects with the carrier further comprises depositing at least a portion of the plurality of microcapsule objects into regularly-spaced troughs along a continuous corrugated member.

Upon further examination of the art of record, it has been decided that the art considered as a
whole, alone or in combination, neither anticipated nor renders obvious the claimed associating
a rupture-facilitating device with the microcapsule objects, the rupture-facilitating device being
configured to facilitate rupture of at least a portion of the microcapsule objects upon interaction
therebetween in conjunction with the limitations recited in Claim 38.

The Prior Art does not teach associating a rupture-facilitating device with the microcapsule
objects, the rupture-facilitating device being configured to facilitate rupture of at least a portion of the microcapsule objects upon interaction therebetween.

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in
the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
Applicant’s Argument:  The claim limitation “releasing unit” does not invoke 35 U.S.C. 112(f).
Examiner’s Response: The term “releasing unit” is a generic placeholder that invokes 112(f) - “a releasing unit configured to release the microcapsule from the carrier”. While the claim recites further functions of the releasing unit “configured to one of dissolve, disintegrate, and degrade the carrier” the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function. MPEP2181(I)

Applicant’s Argument: The original claims provide adequate written description support for the claim limitation “releasing unit” and units capable of performing the claimed releasing functions are not limited to specific structure since it is well known in the art including heat, UV treatment, moisture treatment and the like.  
Examiner’s Response: The written description, including the original claims fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and fails to clearly link the structure, material, or acts to the function. The instant specification discloses that a releasing unit (890, Fig. 1) may be provided and configured to release the microcapsule objects from the carrier, once the carrier and associated microcapsule objects are disposed with the rod member. Such a releasing unit may be further configured to, for example, one of dissolve, disintegrate, and degrade the carrier to release the microcapsule objects therefrom and into the filter element. In arrangements involving an adhesive interacting between the microcapsule objects and the carrier, the releasing unit (890) may be configured to release, dissolve, or otherwise deactivate the adhesive to free the microcapsule objects from the carrier. See page 5, lines 25-29 and page 21, lines 23-30 of the instant specification. In addition, Fig. 1 of the instant application shows the releasing unit (890) as a black box.

However, the broad disclosure of a releasing unit is insufficient to convey to the skilled artisan what structure is performing the function, i.e. configured to release the microcapsule objects from the carrier. Rather, the disclosure in pages 5 and 21 of the instant specification merely states the function that the releasing unit performs. Therefore, the disclosure fails to disclose the structure that is carrying out the function of releasing the microcapsule objects from the carrier as defined in claim 1.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731